DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim is 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "said locking member" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret locking member as locking element.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-9 and 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20070029816 to Chen, in view of US 5791172 to Deighton et al. (Deighton).

Regarding claim 1, Chen discloses:
A locking module (200) for selectively coupling a first component (202) and a second component (208) of a lockable device comprising (see fig 2): 
a housing (206); 
a magnet (218, see paragraph 0017) arranged within said housing (fig 2);
a locking element (230) movable relative to said housing between an unlocked position (fig 2) and a locked position (fig 3); 
and an engagement member (220) to selectively decouple said locking element from said magnet (movement between figs 2 and 3) to move said locking element between said unlocked position and said locked position.

Although Chen doesn’t explicitly teach that the engagement member is rotatable about an axis to selectively decouple said locking element from said magnet to move said locking element between said unlocked position and said locked position, Deighton teaches that it is well known in the art for an engagement member (21, 23, 23a, 24a, 24b, 32) to be rotatable about an axis to move said locking element between said locking position (fig 4A) and said unlocking position (fig 4C, see at least col 3, lines 12-56). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to 
Regarding claim 2, Chen (in view of Deighton) discloses:
The locking module of claim 1, wherein in said locked position, said locking element is separated from said housing (fig 3, Chen).
Regarding claim 3, Chen (in view of Deighton) discloses:
The locking module of claim 1, wherein said engagement member includes at least one engagement plate (210, Chen) positionable between said locking member (Note: locking member will be interpreted as locking element. See 112b rejection above) and said housing (fig 3, Chen).
Regarding claim 4, Chen (in view of Deighton) discloses:
The locking module of claim 1, wherein the second component includes a detent (228, Chen) and when said locking element is in said unlocked position, said locking element is not arranged within said detent (fig 2, Chen).
Regarding claim 5, Chen (in view of Deighton) discloses:
The locking module of claim 1, wherein said locking element includes a magnetic component (230, Chen) including a magnetic material (see paragraph 0015, Chen).
Regarding claim 6, Chen (in view of Deighton) discloses:
The locking module of claim 5, wherein said locking element includes base (212, Chen), said magnetic component being movable relative to said base (movement between figs 2 and 3, Chen).
Regarding claim 7, Chen (in view of Deighton) discloses:

Regarding claim 8, Chen (in view of Deighton) discloses:
The locking module of claim 7, wherein said contoured surface includes a logarithmic camming surface (226 is a camming surface that is logarithmic. Note: Logarithmic is define as relating to or expressed in terms of logarithms per Google dictionary. The inclined surface 226 can be expressed in terms of logarithms, and is therefore logarithmic, Chen).
Regarding claim 9, Chen (in view of Deighton) discloses:
The locking module of claim 1, wherein said magnet is a permanent magnet (paragraph 0017, Chen).
Regarding claim 11, Chen (in view of Deighton) discloses:
The locking module of claim 1, further comprising a mechanism (200, 206, 218, 220, 216, 230, Chen) operably coupled to said engagement member (figs 2 and 3, Chen).
Regarding claim 12, Chen (in view of Deighton) discloses:
The locking module of claim 11, wherein said mechanism is a mechanical mechanism (200, 206, 218, 220, 216, 230 are mechanical, Chen) that operates the engagement member in response to a user input (see paragraphs 0005 and 0021, Chen).
Regarding claim 13, Chen (in view of Deighton) discloses:
The locking module of claim 11, wherein said mechanism is an electromechanical mechanism (electromechanical transmission from the drive shaft of motor 12 -the electric component- to 24a, Deighton) that operates the engagement member in response to a user input (Col 1, lines 26-29, Deighton).

Regarding claim 14, Chen (in view of Deighton) discloses:
The locking module of claim 11, wherein said mechanism moves said engagement member in a first direction (upwards as seen in fig 3, Chen) and said engagement member is operable to apply a normal force to said locking element (see fig 3, Chen).
Regarding claim 15, Chen does not explicitly disclose a method of operating a locking module of a lockable device. However, Chen disclose:
Operating a locking module (200) of a lockable device (fig 2) comprising: operating a mechanism (200, 206, 218, 220, 216, 230, Chen) in response to a user input (see paragraph 0005 and 0021); operating an engagement member (220) operably coupled to said mechanism out of contact with a locking element (230) of the locking module; and attracting said locking element with a magnetic field (magnetic field of 218)  to move said locking element from a first position (fig 3) to a second position (fig 2).

Although Chen doesn’t explicitly disclose rotating an engagement member operably coupled to said mechanism out of contact with a locking element of the locking module, 
Deighton teaches that it is well known in the art for an engagement member (21, 23, 23a, 24a, 24b, 32) to be rotatable. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Deighton into Chen at least because doing so requires simple substitution of one known feature for another and could be accomplished without undue experimentation and would 
Regarding claim 16, Chen (in view of Deighton) discloses:
The method of claim 15, wherein said magnetic field acts on said locking element in both said first position and said second position (see paragraphs 0017 and 0019, Chen).
Regarding claim 17, Chen (in view of Deighton) discloses:
The method of claim 15, wherein a permanent magnet (218, Chen) is arranged within a housing (206, Chen) of the locking module to attract said locking element.
Regarding claim 18, Chen (in view of Deighton) discloses:
The method o
Regarding claim 19, Chen (in view of Deighton) discloses:
The method of claim 15, wherein said mechanism (electromechanical transmission from the drive shaft of motor 12 -the electric component- to 24a, Deighton) is operable in response to an electromechanical input (Col 1, lines 26-29, Deighton).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Deighton into Chen at least because doing so allows for the inclusion of electric components, allowing for longer tool lifespan and saving costs as well as added security.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20070029816 to Chen, in view of US 5791172 to Deighton et al. (Deighton), and in further view of US 20100289276 to Tang.
Regarding claim 10, Chen (in view of Deighton) does not explicitly disclose the locking module of claim 9, wherein said magnet is formed from an alloy of neodymium. However, Tang teaches many different types of permanent magnets which can be used for security latches including neodymium magnets. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tang with Chen (in view of Deighton) at least because doing so would allow smaller or stronger magnet to be used in the design resulting in more secure and functional locking mechanism.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yahya Sidky whose telephone number is (571)272-6237. The examiner can normally be reached Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 5712728322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/Y.S./Patent Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675